Citation Nr: 0500042	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  03-23 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for headaches, to include 
as secondary to the service-connected shell fragment wound to 
the left mastoid region, and as secondary to service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel





INTRODUCTION

The veteran had active military service from August 1942 to 
July 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the veteran's claim seeking 
entitlement to service connection for headaches.  

The veteran's claim is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


REMAND

The veteran claims that his headaches were incurred in 
service when he was hit on the head by a grenade.  Service 
medical records do show that the veteran was hospitalized in 
April and May 1943 for a shrapnel wound on the left forehead 
and behind the left ear.  At the veteran's March 2004 VA 
examination, the examiner asserted that the veteran's 
headaches were consistent with muscle tension and a common 
migraine, but that they did not appear to be related to the 
veteran's military service.  

In the alternative, the veteran's representative asserted in 
the December 2004 written brief that the veteran's headaches 
were secondary to his service-connected hearing loss.  The 
VA's duty to assist requires that the veteran be afforded a 
VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  As an examiner 
has not yet commented on the possibility that the headaches 
are secondary to the hearing loss, the veteran should be 
afforded a VA examination that discusses whether the 
veteran's headaches are related to his service-connected 
hearing loss.  

For the reasons discussed above, the veteran's case is 
REMANDED for the following actions:

1.  The appellant should be afforded a VA 
examination to determine the etiology of 
his headaches.  The claims folder should 
be made available for the examiner to 
review in conjunction with the 
examination, and the examiner should 
state that he reviewed it.  The 
examination report should include 
responses to the following medical 
questions:

a.  After considering all treatment 
records, is it at least as likely as 
not that the veteran's headaches are 
proximately due to or the result of 
his service-connected shell fragment 
wound to the left mastoid region?  

b.  After considering all treatment 
records, is it at least as likely as 
not that the veteran's headaches are 
proximately due to or the result of 
his service-connected bilateral 
hearing loss?  

2.  Thereafter, the appellant's claims of 
entitlement to service connection for 
headaches, to include as secondary to the 
service-connected shell fragment wound to 
the left mastoid region, and as secondary 
to the service-connected hearing loss, 
should be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






